ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent David J. Moskal has committed professional misconduct warranting public discipline, namely misappropriating at least $290,000 of client funds; and
WHEREAS, respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR); waives his right to answer the petition acknowledging that pursuant to Rule 13(b), RLPR, such waiver allows the allegations to be deemed admitted; and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment, and
*283WHEREAS, this court has independently reviewed the record and approves of the stipulated-to discipline,
IT IS HEREBY ORDERED that David J. Moskal is disbarred. The Director is awarded $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice
GARDEBRING, J. took no part in the consideration or decision of this case.